Citation Nr: 0603458	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  99-16 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for nerve damage.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran testified at a Board hearing 
before the undersigned Veterans Law Judge (VLJ) in September 
2003.  The veteran's case was remanded to the RO for 
additional development in March 2004.  The case is again 
before the Board for appellate review.


REMAND

When the Board remanded the veteran's case in March 2004, the 
RO was directed to arrange for a neurologist to review the 
veteran's claims file in order to determine the nature and 
etiology of any claimed nerve damage.  Additionally, the 
Board sought opinion evidence on whether such pathology could 
be traced to exposure to Agent Orange or other in-service 
herbicide exposure or to any disease or injury the veteran 
had in service.  The Board noted that if the reviewer 
determined that an examination was required, the RO should 
schedule such examination.  

A VA neurologist reviewed the veteran's claims file in March 
2005.  He noted that the veteran had undergone an examination 
in 2001, which examination suggested that he had left ulnar 
neuropathy.  He noted that the findings and signs did not 
seem to be exact.  He said that later physicians said the 
veteran had peripheral neuropathy, but that there were no 
physical examinations associated with this diagnosis nor was 
there a suggestion or consideration as to etiology.  He 
reported that he was unable to clearly define that the 
veteran had a neurologic disorder.  He said he felt somewhat 
handicapped being unable to examine the veteran.  He 
concluded that, assuming the veteran has or had left ulnar 
neuropathy, it was unlikely to be related to Agent Orange or 
other herbicides or definable disease or 


injury that the veteran had in service.  This was so because, 
in the examiner's opinion, exposure to a toxic agent like 
Agent Orange would have resulted in a diffuse problem 
affecting the nerves, not in a local neuropathy found at one 
elbow.

It is not exactly clear what happened after the examiner 
provided his opinion in March 2005.  The veteran wrote a 
letter in late April 2005 wherein he noted that he had been 
examined on April 6, 2005.  (From the veteran's description, 
it appears that the examination was a neurologic one.)  
Additionally, the veteran submitted a November 2005 letter in 
which he identified the March 2005 reviewer by name and noted 
that this physician had in fact examined him.  However, there 
appears no report of any examination that may have been 
conducted on or about April 6, 2005.  

It makes sense that VA would have scheduled an examination 
after receiving the March 2005 report because, as noted 
above, the reviewer complained that he was handicapped by not 
being able to examine the veteran.  In fact, he could not 
even say that the veteran had a clearly defined neurologic 
disorder because he had not examined him.  Furthermore, 
scheduling an examination would have been consistent with the 
Board's remand instructions to the effect that an examination 
should be scheduled if required by the examiner.  Given that 
it appears another examination was conducted, and because a 
copy of it is not of record, further evidentiary development 
is required.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should determine whether 
a neurologic evaluation of the 
veteran was conducted in about April 
2005 by the VA neurologist who 
provided the March 2005 medical 
opinion.  If so, a copy of the 
examination report should be 
obtained, and the RO should 
determine whether it satisfies the 
remand instructions provided by the 
Board in March 


2004.  If no examination was 
conducted, or the report cannot be 
located or does not satisfy the 
remand instructions, another 
examination by a neurologist should 
be scheduled.  The examiner is 
requested to provide definite 
diagnoses of all nerve disorders, 
and should provide an opinion as to 
the medical probability that any 
current nerve damage is the result 
of in-service Agent Orange or other 
herbicide exposure or to any disease 
or injury the veteran had in 
service.  (The examiner should be 
made aware that the veteran's 
exposure to an herbicide agent is 
presumed because he had qualifying 
service in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) 
(2005).)  A complete rationale for 
all opinions expressed must be 
provided.  

2.  Thereafter, the RO should 
consider all of the evidence of 
record and re-adjudicate the claim. 
If any benefit sought on appeal 
remains denied, the veteran should 
be provided a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant 
actions taken on the claims for 
benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issues currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

